Electronically Filed
                                                     Supreme Court
                                                     SCWC-XX-XXXXXXX
                                                     04-OCT-2018
                                                     12:47 PM




                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE OF RESIDENTIAL
    ASSET SECURITIZATION TRUST 2006-A8, MORTGAGE PASS-THROUGH
   CERTIFICATES SERIES 2006-H UNDER THE POOLING AND SERVICING
                   AGREEMENT DATED JUNE 1, 2006,
                  Respondent/Plaintiff-Appellee,

                                vs.

                     MICHAEL C. GREENSPON,
                Petitioner/Defendant-Appellant.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; DC-CIVIL NO. 10-1-2608)

                        ORDER OF CORRECTION
                         (By: Pollack, J.)

         IT IS HEREBY ORDERED that the Opinion of the Court,

filed September 17, 2018, is corrected as follows:

          On page 2, delete the sentence “In late 2008,

Greenspon defaulted on the Note.” and replace with: “In late

2008, IndyMac sent a letter to Greenspon stating that he was in

default on the Note.”
          The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of this

change.

          DATED: Honolulu, Hawaii, October 4, 2018.

                                /s/ Richard W. Pollack

                                Associate Justice




                                2